                Case 18-12491-CSS              Doc 437       Filed 01/09/19         Page 1 of 9



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


In re:                                                     Chapter 11

PROMISE HEALTHCARE GROUP,                                  Case No. 18-12491 (CSS)
LLC, et al.1
                                                           Jointly Administered
                          Debtors.
                                                           Hearing Date: February 1, 2019 at 2:00 p.m. (ET)
                                                           Objections Due: January 23, 2019 at 4:00 p.m. (ET)



    MOTION OF MARY ANN COWEN FOR RELIEF FROM THE AUTOMATIC STAY

                 Mary Ann Cowen (“Movant”), by and through her undersigned counsel, hereby

moves for relief from the automatic stay pursuant to Section 362(d)(1) of Chapter 11 of Title 11

of the United States Code (the “Bankruptcy Code”), Rule 4001 of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”), and Rule 4001-1 of the Local Rules for the

United States Bankruptcy Court for the District of Delaware (the “Local Rules”) to proceed with


1
         The Debtors in these Chapter 11 cases, together with the last four digits of each Debtor’s federal tax
         identification number, are as follows: HLP HealthCare, Inc. (8381), PH-ELA, Inc. (9180), Professional
         Rehabilitation Hospital, L.L.C. (5340), Promise Healthcare #2, Inc. (1913), Promise Healthcare Group,
         LLC (1895), Promise Healthcare Holdings, Inc. (2601), Bossier Land Acquisition Corp. (6644), HLP of
         Los Angeles, LLC (9102), HLP of Shreveport, Inc. (1708), HLP Properties at The Villages Holdings,
         LLC (0006), HLP Properties at the Villages, L.L.C. (1938), HLP Properties of Vidalia, LLC (4255), HLP
         Properties, Inc. (0068), Promise Healthcare of California, Inc. (9179), Promise Healthcare, Inc. (7953),
         Promise Hospital of Ascension, Inc. (9219), Promise Hospital of Baton Rouge, Inc. (8831), Promise
         Hospital of Dade, Inc. (7837), Promise Hospital of Dallas, Inc. (0240), Promise Hospital of East Los
         Angeles, L.P. (4671), Promise Hospital of Florida at The Villages, Inc. (2171), Promise Hospital of
         Louisiana, Inc. (4886), Promise Hospital of Lee, Inc. (8552), Promise Hospital of Overland Park, Inc.
         (5562), Promise Hospital of Phoenix, Inc. (1318), Promise Hospital of Salt Lake, Inc. (0659), Promise
         Hospital of Vicksburg, Inc. (2834), Promise Hospital of Wichita Falls, Inc. (4104), Promise Properties of
         Dade, Inc. (1592), Promise Properties of Lee, Inc. (9065), Promise Properties of Shreveport, LLC (9057),
         Promise Skilled Nursing Facility of Overland Park, Inc. (5752), Promise Skilled Nursing Facility of
         Wichita Falls, Inc. (1791), Quantum Health, Inc. (4298), Quantum Properties, L.P. (8203), St. Alexius
         Hospital Corporation #1 (2766), St. Alexius Properties, LLC (4610), Success Healthcare 1, LLC (6535),
         Success Healthcare 2, LLC (8861), Success Healthcare, LLC (1604), Vidalia Real Estate Partners, LLC
         (4947), LH Acquisition, LLC (2328), Promise Behavioral Health Hospital of Shreveport, Inc. (1823),
         Promise Rejuvenation Centers, Inc. (7301), Promise Rejuvenation Center at the Villages, Inc. (7529), and
         PHG Technology Development and Services Company, Inc. (7766). The mailing address for the Debtors,
         solely for purposes of notices and communications, is 999 Yamato Road, 3rd FL, Boca Raton, FL 33431.
              Case 18-12491-CSS          Doc 437      Filed 01/09/19      Page 2 of 9



her lawsuit (the “Utah Action”) against Promise Hospital of Salt Lake, Inc. (the “Debtor” or

“Promise Hospital”) and Michael S. Webb, M.D., solely to the extent of available insurance

coverage, for medical negligence that occurred while Movant was a resident at Promise Hospital.

In support of this motion, Movant respectfully states as follows:

                                        JURISDICTION

       1.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 1334 and

157. Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409. This is a core proceeding

pursuant to 28 U.S.C. § 157(b).

       2.      The statutory basis for the relief sought herein is Section 362(d) of the

Bankruptcy Code, as supplemented by Bankruptcy Rule 4001 and Local Rule 4001-1.

       3.      The Movant does not consent pursuant to Local Rule 9013-1(f) to the entry of a

final order by the Court in connection with this motion to the extent that it is later determined

that the Court, absent consent of the parties, cannot enter final orders or judgments in connection

herewith consistent with Article III of the United States Constitution.

                                  FACTUAL BACKGROUND

       4.      On July 2017, Movant was a resident at Promise Hospital for post-surgical

recovery.   Complaint, ⁋ 9.       Due to the improper placement of her PICC line—which

administered IV antibiotics to Movant—in an artery instead of a vein, Movant suffered multiple

embolic strokes. See Id. at ⁋ 10–22. Even after Movant showed clear signs of error in medical

treatment and eventually strokes, no appropriate corrective action was taken for over two days.

       5.      As a result of the Debtor’s negligent acts and omissions, the Movant, who prior to

the negligent treatment was a highly functioning individual, now is debilitated and can no longer

care for herself. Movant has sustained both economic and non-economic damages, including




                                                  2
               Case 18-12491-CSS              Doc 437        Filed 01/09/19         Page 3 of 9



severe and permanent neurological injury and disability, physical limitations, loss of quality of

life, past and future medical expenses, long-term care facility expenses, loss of independence and

pain and suffering. Id. at ⁋ 25–27.

       6.       On November 13, 2017, the Movant filed a Notice of Intent to Commence

Medical Malpractice Action (the “Notice of Intent”) with the Utah Department of Commerce,

Division of Occupational and Professional Licensing and sent a copy to the Debtor. A copy of

the stamped Notice of Intent, showing receipt by the Division of Occupational and Professional

Licensing, is attached hereto as Exhibit A.

       7.       Subsequently, the Movant, the Debtor and related parties to the Utah Action

engaged in the pre-litigation process before the Division of Occupational and Professional

Licensing pursuant to § 78B-3-4, Utah Code Ann., 1953 as amended. On September 24, 2018,

the Division of Occupational and Professional Licensing issued its Pre-Litigation Panel Opinion

and Certificate of Compliance, certifying that all state law pre-litigation requirements were

satisfied. A copy of the Certificate of Compliance is attached hereto as Exhibit B.2

       8.       On November 9, 2018, prior to being notified by the Debtor that it had filed a

voluntary petition under Chapter 11,3 the Movant filed the Complaint & Jury Demand against the

Debtor and Michael S. Webb, M.D. in the Third Judicial District Court in and for Salt Lake

County, State of Utah (the “Complaint”). A copy of the Complaint is attached hereto as Exhibit

C.

       9.       Upon information and belief, the claims held by Movant against the Debtor are

covered by one or more liability insurance policies issued for the benefit of the Debtor.




2
       The Pre-Litigation Panel Opinion is confidential and is thus not attached as an exhibit to this motion.



                                                         3
               Case 18-12491-CSS            Doc 437       Filed 01/09/19       Page 4 of 9



                     PROCEDURAL HISTORY OF BANKRUPTCY CASE

        10.     On November 5, 2018 (the “Petition Date”), the Debtor commenced its chapter 11

case. The Debtor is operating its business and managing its properties as debtor in possession

pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. No request for the appointment

of a trustee or examiner has been made in the Debtor’s chapter 11 case. The Office of the United

States Trustee for the District of Delaware (the “U.S. Trustee”) appointed an official committee

of unsecured creditors (the “Committee”) on November 14, 2018.

        11.     The Debtor’s bankruptcy case is being jointly administered with several affiliated

entities.

        12.     On November 29, 2018, the Debtor filed the Notice of Bankruptcy Stay in the

Utah Action, advising the District Court for Salt Lake County, Utah that defendant Promise

Hospital of Salt Lake, Inc. filed for bankruptcy and that the filing of the petition automatically

stayed the Utah Action.

        13.     Prior to filing this motion, Movant’s counsel contacted Debtor’s counsel to

resolve the relief requested herein through a stipulation. However, at the time of filing this

motion, the Debtor had not agreed to stipulate to the relief requested herein.

                                        REQUESTED RELIEF

        14.     Movant respectfully requests that this Court enter an order in the form attached

hereto as Exhibit D, pursuant to Bankruptcy Code § 362(d), lifting the automatic stay to allow

Movant to prosecute her lawsuit against the Debtor and collecting any potential settlement or

judgment solely from any applicable insurance policies of the Debtor.




3
        The Debtor filed a notice of commencement in the Utah action on November 29, 2018.

                                                      4
               Case 18-12491-CSS         Doc 437      Filed 01/09/19     Page 5 of 9



                                      BASIS FOR RELIEF

       15.     Bankruptcy Code § 362(d)(1) provides that a court shall grant relief from stay for

“cause.” The legislative history of Bankruptcy Code § 362 indicates that “cause” may be

established by a single factor, such as “a desire to permit an action to proceed . . . in another

tribunal.” Izzarelli v. Rexene Products Co. (In re Rexene Products Co.), 141 B.R. 574, 576

(Bankr. D. Del. 1992) (citing H.R. Rep. No. 95-595, 95th Cong., 1st Sess., at 341 (1977)).

       16.     In determining whether cause exists to lift the stay to permit a party to litigate an

action in a non-bankruptcy court, the Third Circuit applies a three-factor balancing test, which

considers:

               a)      whether any great prejudice to either the bankrupt estate or the debtor
                       results from allowing the civil suit to continue;

               b)      whether the hardship to the non-bankrupt party by maintenance of the stay
                       considerably outweighs the hardship of the debtor; and

               c)      whether it is possible that the creditor has a probability of prevailing on
                       the merits.

Rexene, 141 B.R. at 576; see also American Airlines Inc. v. Continental Airlines, Inc. (In re

Continental Airlines, Inc.), 152 B.R. 420, 424 (D. Del. 1993). Application of the above factors

to the present case weighs heavily in favor of granting Movant the limited stay relief requested in

this Motion.

       A.      The Debtor and its estate will not suffer prejudice if the
               automatic stay is lifted.

       17.     Neither the bankruptcy estate nor the Debtor will suffer undue prejudice if

Movant is permitted to prosecute her lawsuit against the Debtor with any recovery to be paid

solely from applicable insurance policies. The purpose of the automatic stay “is three-fold: ‘to

prevent certain creditors from gaining a preference for their claims against the debtor; to forestall

the depletion of the debtor’s assets due to legal costs in defending proceedings against it; and, in


                                                  5
                 Case 18-12491-CSS        Doc 437      Filed 01/09/19    Page 6 of 9



general, to avoid interference with the orderly liquidation or rehabilitation of the debtor.’”

Rexene, 141 B.R. at 576 (citing Borman v. Raymark Ind., Inc., 946 F.2d 1031, 1036 (3d Cir.

1991)).

          18.    Consistent with that purpose, courts have routinely modified the automatic stay to

allow for the prosecution of state law claims to the extent of a debtor’s insurance coverage. See,

e.g. In re Fernstrom Storage and Van Co., 983 F.2d 731, 736 (7th Cir. 1991) (holding that the

debtors “suffer little prejudice when they are sued by plaintiffs who seek nothing more than

declarations of liability that can serve as a predicate for a recovery against insurers, sureties, or

guarantors.”).

          19.    Here, Movant is not attempting to gain any unfair advantage over other creditors

of the Debtor. Movant suffered significant and life changing injuries from Debtor’s negligence

and is simply attempting to recover compensation from applicable insurance coverage. Allowing

stay relief for this limited purpose will not interfere with the Debtor’s reorganization efforts and

thus the Debtor will not suffer any undue prejudice.

          B.     Movant’s hardship outweighs the hardship, if any, to the
                 Debtor.

          20.    In contrast, the continued imposition of the stay to Movant’s lawsuit will result in

significant harm to the Movant. Movant has suffered substantial economic and non-economic

damage and losses as a result of the Debtor’s negligent acts. Continuation of the automatic stay

would prevent Movant from recovering these damages from the Debtor’s insurance carriers and

it would cause Movant to suffer significant hardship as she continues to incur substantial medical

expenses and long-term care facility expenses.

          21.    Conversely, permitting Movant to recover against the Debtor’s insurance in the

pending action in Utah state court will not result in undue hardship to the Debtor. First, the



                                                   6
              Case 18-12491-CSS              Doc 437       Filed 01/09/19        Page 7 of 9



interest of the estate in the proceeds of the insurance policies, if any, is de minimis. See, e.g.

Santa Fe Minerals, Inc. v. BEPCO, L.P. (In re 15375 Memorial Corp.), 382 B.R. 652, 688

(Bankr. D. Del 2008), rev’d on other grounds, 400 B.R. 420 B.R. 420 (D. Del. 2009) (concluding

that applicable case law provides “virtually no support . . . for the notion . . . that the automatic

stay should be continued in effect to prevent [the plaintiff] from accessing the proceeds of these

insurance policies.”). Moreover, Movant and any potential witnesses are located in Utah, the

location where Movant was injured by the defendants, making it more efficient to allow the

proceeding to continue in Utah. See Rexene, 141 B.R. at 576 (noting “[i]t will often be more

appropriate to permit proceedings to continue in their place of origin”). Indeed, it would be

nonsensical to force the parties to the lawsuit to litigate in Delaware District Court,4 which would

unnecessarily increase all parties’ costs, as all witnesses, documents, and the counsel with the

most familiarity with the underlying facts are all in Utah. Therefore, the balance of hardships

weighs heavily in favor of Movant.

       C.      Movant has a reasonable probability of prevailing on the
               merits.

       22.     When a party seeks to lift an automatic stay, the required showing for the

movant’s probability of success is “very slight.” Rexene, 141 B.R. at 578. It “merely requires a

showing that [the movant’s] claim is not frivolous.” In re Levits, 267 B.R. 516, 523 (Bankr. D.

Del. 2000).

       23.     The evidence developed to date, including the factual allegations set forth above

and in Exhibit C hereto, among other things, demonstrate that Movant has a significant

probability of prevailing on the merits of her claim against the Debtor.                    The Movant has

complied with the state law pre-litigation requirements, including a pre-litigation hearing before


4
       Under 28 U.S.C. § 157(b)(5), the bankruptcy court may not hear personal injury claims.


                                                       7
                Case 18-12491-CSS        Doc 437      Filed 01/09/19    Page 8 of 9



panel members appointed by the Division of Occupational and Professional Licensing, and

received a Certificate of Compliance from the Division allowing Movant to proceed with her

lawsuit. Under these circumstances, the Movant has demonstrated a reasonable probability of

prevailing on the merits.

                                             NOTICE

          22.   Notice of this motion has been given to: (i) counsel for the Debtor; (ii) the U.S.

Trustee; (iii) counsel for the Committee; (iv) counsel for the DIP lenders; and (v) any other party

directly affected by the relief requested herein. In light of the nature of the relief requested,

Movant submits that no further notice need be given.

                                     NO PRIOR REQUEST

          23.   No prior request for the relief sought in this motion has been made to this Court or

any other court.

                WHEREFORE, Movant respectfully requests that this Court (i) enter the order

attached hereto as Exhibit D granting relief from the automatic stay for Movant to prosecute her

lawsuit in Utah against the Debtor with any recovery to be paid solely from applicable insurance

policies of the Debtor, and (ii) grant such other and further relief as the Court may deem just and

proper.

Dated: January 9, 2019
       Wilmington, DE                         MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                              /s/ Paige N. Topper
                                              Curtis S. Miller (No. 4583)
                                              Paige N. Topper (No. 6470)
                                              1201 North Market Street, 16th Floor
                                              Wilmington, DE 19801
                                              Telephone: 302.658.9200
                                              Facsimile: 302.658.3989
                                              Email: cmiller@mnat.com
                                                      ptopper@mnat.com



                                                  8
             Case 18-12491-CSS   Doc 437      Filed 01/09/19   Page 9 of 9




                                    and

                                    Jacquelynn D. Carmichael
                                    EISENBERG, GILCHRIST & CUTT
                                    900 Parkside Tower
                                    215 South State Street
                                    Salt Lake City, Utah 84111
                                    Email: jcarmichael@egclegal.com

12468533.5                          Counsel for Mary Ann Cowen




                                          9
